LIMITED POWER OF ATTORNEY Each of the officers and directors of Millipore Corporation listed below have granted to the undersigned a power of attorney for the limited purpose of reporting securities transactions on Forms 3, 4 and 5 to the U.S. Securities and Exchange Commission. Pursuant to each power of attorney, the undersigned has the authority to appoint a substitute to perform the duties and responsibilities granted by such power of attorney. Effective January 1, 2008, the undersigned hereby appoints as substitutes either of Jeffrey Smagula, Esquire or David Hutchinson, Esquire to act in such capacity and with such duties responsibilities and powers as have been granted to the undersigned. Directors Daniel Bellus Robert C. Bishop Melvin D. Booth Rolf A. Classon Maureen A. Hendricks Mark Hoffman John F. Reno Edward M. Scolnick Karen E. Welke Officers Kathleen B. Allen Dominique Baly Bruce Bonnevier Dennis Harris Geoffrey Ide Peter Kershaw Martin Madaus Jean-Paul Mangeolle Anthony Mattacchione Jeffrey Rudin Gregory Sam Charles F. Wagner, Jr. IN WITNESS WHEREOF, I have hereunto set my hand to this instrument as an instrument under seal this 18th day of December 2007. /S/ Patricia Ann Powers Signature for Patricia Ann Powers Commonwealth of Massachusetts County of Middlesex Then personally appeared before me the said Patricia Ann Powers, to me known, and did execute the foregoing instrument and acknowledged the same to be her fee act and deed. [Notarial Seal] /S/ Paul J. Reardon Notary Public My commission expires: February 28, 2008
